January 1, 2005

Mr. Jeffrey S. Sperber
3378 Soaring Eagle Lane
Castle Rock, CO 80109

Dear Jeff:

This letter agreement ("Agreement") will confirm your employment ("Executive" or
"you") with Osmotics Pharma, Inc. (the "Corporation"), under the following terms
and conditions and for the following consideration:

1.

Term and Compensation

. (a) This Agreement shall continue for a two year period, except the term shall
be automatically renewed for a period of one year on each expiration date
("Employment Term") unless either party provides three months written notice of
non-renewal to the other party.  

(a)

Executive shall be paid $175,000 per year (the "Base Salary"), payable on a
bi-monthly basis in arrears. The Base Salary may be increased from time to time
as determined by the Compensation Committee of the Board of Directors (the
"Committee"). Such salary shall be effective upon the Corporation completing a
Minimum Financing Transaction. A Minimum Financing Transaction is defined as a
single or series of transactions that take place subsequent to the date of this
Agreement whereby the Corporation raises at least $4 million in gross proceeds.
A Minimum Financing Transaction may consist of, or a combination of, the sale of
equity or debt, the exercise of warrants or proceeds received under a licensing
agreement. From the date of this Agreement until such time that the Minimum
Financing Transaction is completed, Executive shall be paid the interim salary
of $144,000, payable on a bi-monthly basis in arrears.

 

(b)

Executive shall be entitled to an annual cash performance bonus of up to 50% of
the Base Salary (the "Performance Bonus") based on annual target performance
objectives approved by the Committee. The bonus target may be raised during the
Employment Term at the discretion of the Committee. The bonus will only be
earned and payable in the event that the Corporation completes a Minimum
Financing Transaction. The Compensation Committee of the Board shall be
responsible for determining annual bonuses and shall make such determination on
or before December 15th of each fiscal year. Bonuses earned in any fiscal year
shall be paid in full on or before March 15th of the following fiscal year (e.g.
bonus earned in FY'05 shall be paid no later than March 15, 2006).

 

(c)

Executive currently holds options to purchase 400,000 shares of the
Corporation's common stock and options to purchase 750,000 shares of common
stock of Osmotics Corporation, all as evidenced by formal option agreements.
From time to time, at the discretion of the Committee, Executive may be eligible
for additional stock option grants and/or other equity incentive awards.

2.

Position and Responsibilities.

Subject to the terms and conditions set forth herein, the Corporation hereby
engages and employs you, and you hereby accept engagement and employment as the
Chief Financial Officer of the Corporation. Your responsibilities and authority
will be consistent with those customarily assigned to a senior executive holding
the title of Chief Financial Officer including, but not limited to, overall
responsibility for the finances and accounting of the Corporation, overall
responsibility for financial reporting; overall responsibility for treasury and
taxation; overall responsibility for financial planning and analysis; any other
projects or responsibilities as determined by the CEO of the Corporation. The
Executive's employment shall be on substantially a full-time basis, and the
Executive shall spend such time as may reasonably be necessary, including being
on call when out of the office to fully and adequately perform his duties as
customarily understood and assigned by the Board of Directors.

3.

Vacation.

Executive shall be entitled to four (4) weeks of paid vacation during each
calendar year.

4.

Non-Competition.

As of the date of this Agreement, the Corporation's business areas include: (1)
the development and sale of prescription barrier repair skin care products; and
(2) the development and sale of products based on technology in-licensed from
Brigham Young University which may have applications as antibiotic, antiviral
and anti-cancer agents. Executive understands and recognizes that his services
to the Corporation are special and unique and agrees that, during the Employment
Term, and for a period of twelve (12) months from the date of termination of the
Employment Term, Executive shall not in any manner directly or indirectly, on
behalf of Executive or any person, firm, partnership, joint venture, corporation
or other business entity ("Person"), enter into, engage in or consult for any
commercial business that directly competes with the Corporation (the "Restricted
Business") within the geographic area of the Corporation's business. In the
event that at the time the restriction applies the Corporation is no longer
actively engaged in one or more of its business areas (as outlined above), then
the Executive shall not be restricted from engaging in such line of business.
However, nothing shall prevent the Executive from purchasing shares of any
company in the public market or for working for a company that conducts a
Restricted Business, so long as Executive is not performing work which is
directly competitive to the Corporation's business areas. Executive acknowledges
and agrees that given the services to be provided hereunder that this
non-compete clause is reasonable.

5.

Confidential Information

. Executive agrees that during the course of the Employment Term, and at any
time after termination, Executive will keep in strictest confidence and will not
disclose or make accessible to any other person without prior written consent of
the Corporation, the Corporation's products, services, business plan, manner of
doing business and technology, both current and under development, promotion,
marketing and educational programs, customer and other lists, trade secrets and
other confidential information and proprietary business information of the
Corporation or any of its clients and third parties including, without
limitation, Proprietary Information (as defined in Section 6) (all the foregoing
collectively being referred to herein as the "Confidential Information").
Executive agrees (i) not to use any such Confidential Information for himself or
others, (ii) not to disclose or publish any of the Confidential Information and
(iii) not to take any such material or reproductions thereof from the
Corporation's facilities at any time during the Employment Term, except, in each
case, as required in connection with Executive's duties to the Corporation. Upon
written notice by the Corporation, Executive shall promptly redeliver to the
Corporation, or, if requested by the Corporation, promptly destroy all written
or electronic Confidential Information and any other written or electronic
material containing any information included in the Confidential Information,
and will not retain any copies, extracts or other reproductions in whole or in
part of such written or electronic Confidential Information (and upon request
certify such redelivery or destruction to the Corporation in a written
instrument reasonably acceptable to the Corporation and its counsel).
Confidential Information shall not include information or materials which
becomes publicly known through no fault of the Executive.

6.

Ownership of Proprietary Information.

Executive agrees that all information, materials and/or inventions created,
discovered or developed by Executive during the term of this Agreement
(collectively, the "Inventions"), by the Corporation, its subsidiaries,
affiliates or licensors, or made known to the Corporation or any of its
affiliates by Executive during the Employment Term, and information relating to
the Corporation's customers, suppliers, consultants, and licensees, and/or in
which property rights have been assigned or otherwise conveyed to the
Corporation or any of its affiliates ("Proprietary Information"), shall be the
sole property of the Corporation or affiliates, as applicable, and the
Corporation or the affiliates, as the case may be, shall be the sole owner of
all patents, copyrights and other rights in connection therewith, including
without limitation the right to make application for statutory protection.

7.

Non-Solicitation

. During the Employment Term, and for one (1) year thereafter, Executive shall
not, directly or indirectly, without prior written consent of the Corporation:
(a) interfere with, disrupt or attempt to disrupt any past, present or
prospective relationship, contractual or otherwise, between the Corporation and
any of its licensees, clients, customers, suppliers, employees, consultants or
other related parties, or (b) solicit or induce to hire any of the employees,
agents, consultants or advisors of the Corporation, within six (6) months of the
termination of said individuals employment or retention by the Corporation;
provided, however, that this prohibition shall not apply to consultants or
advisors so long as Executive is not in violation of this non-compete agreement
and such consultant or advisor do not terminate their relationship with the
Corporation as a result of such consultant's or advisor's involvement with the
Executive, or (c) solicit or accept employment or be retained by any party who,
at any time during the Employment Term, was a customer or supplier of the
Corporation or any of its affiliates or any licensor or licensee thereof where
such person's position will be related to a Restricted Business, or (d) solicit
or accept the business of any customer or supplier of the Corporation or any
affiliate of the Corporation with respect to products similar to those supplied
by the Corporation or such affiliate.

8.

Expenses and Benefits.

The Corporation will promptly reimburse Executive for all reasonable and
necessary business expenses, less any previous advances, incurred by him in
connection with providing the employment services under this Agreement. The
Corporation shall make available to Executive similar health benefits and other
benefits that it makes available to its other senior executives.

9.

Termination, Severance and Accelerated Vesting.

This Agreement may be terminated at any time by the Corporation or the Executive
upon prior written 90 day written notice. If the Corporation terminates
Executive's employment without "just cause" (defined herein), or if the
Executive terminates his employment for "good reason" (defined herein), or if
the Corporation gives notice of non-renewal as provided in Section 1 (including
subsequent renewals), then Executive will be entitled to receive the following
benefits at the end of the Employment Term:  

(a)

Severance in the amount of eighteen (18) months Base Salary at the termination
date payable in a lump sum.

 

(b)

Bonus in the amount of the prior fiscal year bonus received by Executive payable
in a lump sum. In the event that termination occurs during the first year of
this Agreement or at a time prior to the determination of the prior fiscal
year's bonus, then Executive shall be entitled to his target bonus of 50%.

 

The Company shall maintain in full force and effect, for the continued benefit
of you and/or your family for one (1) year after the Termination Date, all
employee welfare benefit plans and any other employee benefit programs or
arrangements (including, without limitation, medical and dental insurance plans,
disability and life insurance) in which you were entitled to participate
immediately prior to the Termination Date, provided that your continued
participation is possible under the general terms and provisions of such plans
and programs. In the event that your participation in any such plan or program
is barred, the Company shall arrange to provide you with benefits substantially
similar to those which you are entitled to receive under such plans and
programs.All of your outstanding stock options which you hold and which are not
then vested and exercisable shall vest and become exercisable immediately upon
your termination of employment and, together with all other vested stock options
which you hold, will remain exercisable for the full term of such options. In
addition, any outstanding restricted stock awards which you may hold and which
are not then vested shall vest. This clause is intended to supersede the
exercise period upon termination provided for in the underlying non qualified
stock option agreements.

 

You shall not be required to mitigate the amount of any payment provided for in
this Agreement by seeking other employment or otherwise, nor shall the amount of
any payment provided for in this Agreement be reduced by any compensation earned
by you as the result of employment by another employer after the Termination
Date, or otherwise. The Company's obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which it may have against you or others.

 

In the event of a change in control (defined herein), at Executive's option,
Executive may terminate his employment and receive the severance, bonus, health
care benefits, accelerated vesting and extended exercise period of his stock
options described above in this Section 9. Executive will have 12 months from
the effective date of the Change in Control to exercise this option.

 

If employment is terminated as a result of death or Disability (defined herein)
of the Executive, then Executive or his estate or legal representative shall
receive a lump sum payment equal to (a) Base Salary at the termination date and
(b) a bonus in the amount equal to the Executive's bonus for the prior fiscal
year. In the absence of a determination of a bonus for the prior fiscal year,
the bonus shall be calculated as the target bonus of 50%.

 

If the Executive's employment is terminated for Just Cause, the Executive shall
be entitled only to his prorated Base Salary through the date of termination and
prorated bonus as the Board of Directors, in its sole reasonable discretion, may
determine, taking into account the events giving rise to Just Cause, it being
understood that the provisions of this paragraph shall not limit any legal
rights or claims the Corporation may have with respect to the Executive.

 

In the event of a termination for Just Cause, the Corporation shall continue to
pay Executive's then current Base Salary until the issuance of an arbitration
award affirming the Corporation's action. Such arbitration shall be in
accordance with the Rules of the American Arbitration Association then in
effect. The arbitration shall take place in Denver, Colorado before a panel of 3
arbitrators at the earliest possible date. In the event the arbitrator upholds
the action of the Corporation, Executive shall promptly repay to the Corporation
any sums received pursuant to this paragraph subsequent to the termination of
employment. The cost of the arbitration proceeding including filing fees and
arbitrators' compensation shall be borne by the Corporation. In the event that
the arbitrator rules that the termination was not for Just Cause, then the
Corporation shall be liable for Executive's reasonable attorneys' fees and any
out-of-pocket expenses incurred (for example, travel to the place of the
Arbitration proceeding, if the venue is located more than 50 miles from
Executive's then place of residence).

10.

Indemnification.

The Corporation shall defend and indemnify Executive in his capacity as an
officer against all claims, judgments, damages, liabilities, costs and expenses
(including reasonable attorney's fees) arising out of, based upon, or related to
the Executive's performance of services hereunder, to the maximum extent
permitted under law and by the Corporation's articles of incorporation and
bylaws, except to the extent that such claims arise out of Executive's (a)
willful misconduct, (b) gross negligence or (c) reckless disregard of the duties
involved in the conduct of the Executive's position.

11.

Entire Agreement.

This Agreement contains the entire understanding of the parties with respect to
the retention of Executive by the Corporation. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. This Agreement may not be altered, modified or amended except by written
instrument signed by the parties hereto.

12.

Governing Law.

This Agreement shall be governed by, construed and interpreted in accordance
with the laws of the State of Colorado without regard to such State's principles
and conflict of laws. The parties hereto consent to submit any dispute arising
out of or related to this Agreement to binding arbitration before a panel of 3
arbitrators in accordance with the then existing rules of arbitration of the
American Arbitration Association. The venue of any such proceeding shall be in
Denver, Colorado. The prevailing party shall be entitled to recover his
reasonable attorney's fees and costs, including the cost of travel in the event
that the Executive does not reside in Denver, Colorado.

13.

Breach by Executive

. Executive recognizes that damages alone may not be sufficient to protect the
Corporation in the event of a breach by Executive of sections 4, 5, 6, or 7
hereof, and Executive consents to the entry of injunctive relief enforcing
Executive's compliance with any of the provisions of this Agreement by a court
of competent jurisdiction in the event of a breach by the Executive of such
provision. The existence of the arbitration provision shall not be a bar to
obtaining equitable relief in a court of law.

14.

Severability of Provisions.

If any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law. The remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provision shall be deemed dependent upon any other covenant
or provision unless expressed herein.

15.

Definitions.

 

(a)

Just Cause

. Any of the following actions by the Executive shall constitute just cause for
termination by the Corporation:    

1.

Commission by the Executive of an act or omission which would constitute a
felony under any federal or state laws which act or omission (i) invokes moral
turpitude or serious bodily harm to any person or (ii) materially adversely
affects the financial well being or reputation of the Corporation or (iii)
reflects adversely upon Executive's fitness for continued service as an officer
of the Corporation, which in any such case shall be determined by the Board of
Directors of the Corporation in its sole discretion; or

   

2.

Alcoholism or illegal drug addiction, if established by competent evidence. The
Corporation shall have the obligation, upon reasonable cause, to demand that
Executive submit to a medical examination by a qualified independent physician
selected by the Corporation and reasonably acceptable to Executive to ascertain
whether such condition exists; or

   

3.

A willful or grossly negligent material breach of any term of this Agreement
(other than by reason of death or Disability (as defined below) which Executive
fails to cure within 15 days (provided that the breach is capable of cure) of
receipt of written notice thereof from the Corporation that describes the
material breach in reasonable detail; or

   

4.

A willful or grossly negligent breach of Executive's fiduciary duties to the
Corporation which shall be determined by the Board of Directors; or

   

5.

Repeated, documented gross insubordination which shall be determined by the
Board of Directors that the Executive fails to cure within 15 days of receipt of
written notice thereof from the Corporation that describes the insubordination
in reasonable detail. Refusal to follow an order or directive that is illegal or
immoral will not constitute insubordination.

 

(b)

Good Reason.

Any of the following actions or omissions by the Corporation shall constitute
good reason for the termination by Executive:  

Material breach by the Corporation of any provision of this Agreement which is
not cured by the Corporation within 15 days of notice thereof from the
Executive; or

 

Reduction in Executive's Base Salary, Bonus, other benefits or job
responsibilities as set forth herein; or

   

1.

Relocation of Executive without his prior consent to a facility or location that
is more than fifty (50) miles away from the Executive's then present offices and
personal residence.

 

(c)

Disability.

Shall mean (i) the suffering of any mental or physical illness, disability or
incapacity that shall in all material respects preclude the Executive from
performing his employment duties or (ii) the Executive's absence from employment
by reason of any mental or physical illness, disability or incapacity for a
period of four and one-half months during any nine-month period; provided that
such illness, disability or incapacity shall be reasonably determined by the
majority of the Board of Directors of the Corporation to be of a permanent
nature based on the foregoing standards.  

(d)

Change in Control.

Shall mean (i) any consolidation, merger or sale of substantially all of the
Corporation's assets, or (ii) a merger in which the Corporation is not the
surviving corporation or a consolidation of the Corporation with another entity
or other similar transaction, in which more than 50% of the outstanding shares
or voting power of the Corporation or successor entity become held by persons
other than the then present shareholders of the Corporation. In the event that
the Company pursues the opportunity to merge into a public shell such merger
does not constitute a change of control under this Agreement nor does any event
in which the company sells common stock or voting preferred stock for cash in
order to fund the operations of the Corporation.

16.

This Agreement shall be binding upon and inure to the benefit of you, your
estate and the Company and any successor or assign of the Company, but neither
this Agreement nor any rights arising hereunder may be assigned or pledged by
you. If you should die while any amount would still be payable to you hereunder
if you had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to your
devisee, legatee, or other designee or, if there be no such designee, to your
estate.

17.

For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth on
the first page of this Agreement (all notices to the Company to be directed to
the attention of the Chief Executive Officer of the Company with a copy to the
Secretary of the Company) or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt. The failure by you to
set forth in any notice of termination of employment any fact or circumstances
with contributes to a showing of Constructive Termination shall not waive any of
your rights hereunder or preclude you from asserting such fact or circumstance
in enforcing your rights hereunder.

18.

No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by you and
such officer as may be specifically designated by the Board

 

IN WITNESS WHEREOF,

the parties hereto have executed this Agreement as of the day and year first
written above.    

EXECUTIVE:

CORPORATION:

     

Osmotics Pharma, Inc

   

By: /s/  Jeffrey S. Sperber          
Name: Jeffrey S. Sperber

By: /s/ Steven Porter       
Name: Steven Porter
Title: CEO